Title: From Benjamin Franklin to Anthony Benezet, 22 August 1772
From: Franklin, Benjamin
To: Benezet, Anthony


Dear Friend,
London, Augt 22. 1772
I made a little Extract from yours of April 27. of the Number of Slaves imported and perishing, with some close Remarks on the Hypocrisy of this Country which encourages such a detestable Commerce by Laws, for promoting the Guinea Trade, while it piqu’d itself on its Virtue Love of Liberty, and the Equity of its Courts in setting free a single Negro. This was inserted in the London Chronicle of the 20th of June last. I thank you for the Virginia Address, which I shall also publish with some Remarks. I am glad to hear that the Disposition against keeping Negroes grows more general in North America. Several Pieces have been lately printed here against the Practice, and I hope in time it will be taken into Consideration and suppress’d by the Legislature. Your Labours have already been attended with great Effects. I hope therefore you and your Friends will be encouraged to proceed. My hearty Wishes of Success attend you, being ever, my dear Friend, Yours most affectionately
B F.
Mr Antho Benezet
